Citation Nr: 1452507	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-16 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, including major depressive disorder and anxiety, to include as secondary to service-connected disabilities.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Board remanded this claim in December 2011, November 2012 and November 2013 for further development.  In June 2014, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a new VA medical examination.  The action specified in the June 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

The Veteran's psychiatric disability did not have onset in service and was not caused or permanently aggravated by his active military service, to include his service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for entitlement to a psychiatric disability, including major depressive disorder and anxiety, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Psychoses is recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

In this case, the Veteran is seeking entitlement to service connection for an acquired psychiatric disability.  The Veteran has been diagnosed by his VA treatment providers with psychiatric disorders, including depression and generalized anxiety disorder.  The Veteran has been generally vague about how he believes his psychiatric disability is related to service, simply making blanket statements that his condition developed due to his military service without citing to any particular traumatic event or circumstances that might have caused his current condition.  However, in a March 2010 statement, the Veteran asserted that his "nervous condition" was secondary to the physical disabilities he incurred during service in the Korean Demilitarized Zone (DMZ).  Subsequently, in an August 2013 rating decision, the AOJ granted service connection for diabetes, based on the Veteran's Korean DMZ service.  

The Veteran's service treatment records are negative for any psychiatric complaints. On a Report of Medical History completed at separation from service in June 1970, the Veteran denied any psychiatric symptoms, including depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  

Post-service, there is no evidence that the Veteran was treated for any psychiatric disability within a year of separation from service.  Indeed, per the Veteran's own testimony, he did not begin receiving such treatment until 2001, more than thirty years after separation from service.  While VA outpatient treatment records and private medical records reflect a current psychiatric diagnosis, there is nothing in them to suggest any relationship between the Veteran's current psychiatric disability and his military service, to include his service-connected diabetes mellitus.  

In August 2013, the Veteran was afforded a VA psychiatric evaluation.  At that time, the Veteran reported that he experienced adjustment problems in the Army, and received several Article 15s for fighting and going AWOL.  He did not report participating in combat or witnessing the deaths of any fellow service members or civilians, but did report that while stationed in Korea, seven American were killed in a North Korean attack.  Although the Veteran did not witness this event, he claimed that it contributed to a situation of heightened alert and stress.  He denied being referred to or seeking mental health treatment in service.  He reported that he first sought psychiatric treatment in 2001 because he was feeling "nervous" due to situational factors such as loneliness following the death of his spouse and financial stressors.  

The examiner diagnosed the Veteran with depressive disorder, but concluded that it is less likely than not that the Veteran's psychiatric disability is related to service.  The VA examiner explained that there was no evidence of any psychiatric problems in service or for more than thirty years after service, and when the Veteran did start to receive mental health treatment in 2001, he did do for situational problems, such as unresolved grief, not because of his military service.  

In July 2014, the Veteran was afforded another VA psychiatric examination.  The examiner concluded that it is less likely than not that the Veteran's current psychiatric disability was caused or permanently aggravated by his military service, to include his diabetes mellitus, noting the absence of any clinical data that would substantiate such a relationship.  

Based on all the above evidence, the Board concludes that entitlement to service connection for an acquired psychiatric disability must be denied.  As noted above, there is no evidence that the Veteran was treated for any psychiatric disability in service or for more than thirty years after separation from service.  When the Veteran did seek mental health treatment, he did so for reasons unrelated to his military service.  There is nothing in either the Veteran's VA or private medical records to indicate that his current psychiatric condition is related to his military service, to include any service-connected health problems, and both the August 2013 and July 2014 VA examiners concluded that it is less likely than not that the Veteran's psychiatric disability is related to service, to include his service-connected diabetes mellitus.  The Veteran has not submitted any medical evidence to the contrary.  

The Board has considered the Veteran's contentions that his deployment to Korea was stressful and that he struggled to adjust to military life.  However, the Veteran never received any psychological counseling in service and indeed at separation from service specifically denied suffering from any psychiatric problems such as depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort, which weighs against a finding that the Veteran suffered from a psychiatric disability in service.  When he did begin receiving psychiatric treatment, it was more than thirty years after service and for matters unrelated to that service.  His current treatment records do not relate his present psychiatric condition to in-service stressors.  

The Board has also considered the Veteran's claim that he developed depression and anxiety secondary to health problems incurred in service.  However, there is no medical evidence that the Veteran's sole service-connected disability is so disabling as to have caused or permanently aggravated the Veteran's current psychiatric condition.

To the extent that the Veteran himself has opined as to the possible causes of his current psychiatric disability, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a psychiatric disability due to his military service, to include a service-connected disability, is too complex to be addressed by this Veteran as a layperson.  The connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the opinions of the August 2013 and July 2014 VA examiners, as well as the contemporaneous medical evidence.  

For all the above reasons, entitlement to service connection must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).




ORDER

Entitlement to service connection for a psychiatric disability, including major depressive disorder and anxiety, to include as secondary to service-connected disabilities, is denied.  



____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


